Citation Nr: 0321553	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to April 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

A skin disability has been shown by competent medical 
evidence to be causally related to the veteran's military 
service.


CONCLUSION OF LAW

A skin disability was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with the issue on appeal 
at this time without reviewing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

An October 2002 VA examination of the veteran's skin revealed 
eczematous patches of the elbows and knees.  In a December 
2002 addendum to the October 2002 VA examination, the VA 
examiner essentially stated that the veteran's current skin 
disability was related to the skin condition present during 
the veteran's service.

After a careful review of the evidence, the Board finds that 
service connection for a skin disability is warranted.  
Service medical records indicate that the veteran complained 
of a skin problem during service.  The October 2002 VA 
examiner's uncontroverted opinion linking the veteran's skin 
disability to his military service was not based solely on 
the veteran's history; instead, the examiner specifically 
noted that he had examined the veteran and also reviewed his 
claims file.  Accordingly, service connection for a skin 
disability is established.


ORDER

Service connection for eczematous patches of the elbows, 
knees, and axillary areas  is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

